DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks and amendments filed on 05/23/2022. The amendments filed on 05/23/2022 have been entered. Accordingly Claims 1,7-12 and 14-22 are pending. Claims 21-22 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-8, 10,12,14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et. al. (U.S. 20140094695, April 3, 2014)(hereinafter, “Jain”) in view of Wright et. al. (U.S. 20050151649, July 14, 2005)(hereinafter, “Wright”).
Regarding Claim 1, Jain teaches: A method for tracking an interventional medical device in a patient (“Methods for assessing the 3D position of a needle with respect to the imaging plane using a 1D array are also provided.” [0016]), comprising: 
interleaving, by an imaging probe external to the patient, a pulse sequence of imaging beams and tracking beams to obtain an interleaved pulse sequence (Fig. 1, element 111, ultrasonic probe, [0028-0029]);
transmitting, from the imaging probe to the interventional medical device in the patient, the interleaved pulse sequence (“One or more sensors/transducers 106 may be incorporated into the device(s) 102, so tracking information from an energy source 125 can be detected at the device(s) 102. It should be understood that while the present illustrative example will be described in terms of a tracked element 106 (on the device 102) being a receiver while tracking elements or transducers 107 (of an imaging array 109) are transmitters, the opposite configuration may also be provided. For example, the same times-of-flight may be measured by using the tracked element 106 (on the device 102) as a transmitter, and the tracking elements/transducers 107 (of the array 109) may act as receivers.” [0024-0025]), 
wherein a sensor on the interventional medical device receives the tracking beams from the imaging probe and transmits a response to the tracking beams (“One or more sensors/transducers 106 may be incorporated into the device(s) 102, so tracking information from an energy source 125 can be detected at the device(s) 102. It should be understood that while the present illustrative example will be described in terms of a tracked element 106 (on the device 102) being a receiver while tracking elements or transducers 107 (of an imaging array 109) are transmitters, the opposite configuration may also be provided. For example, the same times-of-flight may be measured by using the tracked element 106 (on the device 102) as a transmitter, and the tracking elements/transducers 107 (of the array 109) may act as receivers.” [0024-0025]);
and determining, based on a response to the tracking beams received from a sensor on the interventional medical device, a location of the sensor in the patient (“The energy source 125 need not be provided from a source external to a body/subject 148, and may be from an internal source or from another imaging device 110. In one embodiment, the energy source is an ultrasonic source. The sensors/elements 106 may be employed to detect electromagnetic energy or acoustic energy (or transmit the energy). This permits the exchange of energy which will be used to interpret a position and/or orientation of the device 102. The signals will be employed as feedback to make adjustments or otherwise perform the medical procedure. The transducers 107 may include an ultrasonic sensor or sensors (disposed in a probe) or other sensor or transmission devices.” [0026]).
synchronizing transmitting of the interleaved pulse sequence and receipt of the tracking beams by the sensor (“An ultrasound element (passive or active) is embedded in a tracked tool, e.g., at a tip of the tool. Ultrasound signal times-of-flight between the tracked element and multiple elements of the imaging probe are used in a three-dimensional (3D) triangulation or trilateration routine to yield the position of the tracked element. As a result, ultrasound-guided needle interventions are greatly facilitated, without the need for expensive additional equipment (e.g., matrix arrays).” [0017]; “Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the signals from the tracked element. Other techniques may also be employed to ensure both operations (e.g., tracking and imaging) are performed in real-time.” [0027-0028]).
Jain does not explicitly teach the receipt of the tracking beams is synchronized in advance of the transmission.
Wright in the field of localization system teaches: “In accordance with one aspect of the present invention, the system 100 is synchronized with the radiation source such that potentially interfering effects from the radiation source is not being applied during the locating process. In one embodiment, the locating process is interleaved in time with the potentially interfering operations of the radiation source (typically a linear accelerator).” [0032]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain such that the receipt of the tracking beams is synchronized in advance of the transmission so the possible interfering effects from the source is not applied during secondary processes (Wright, [0032]).
Regarding Claim 7, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: further comprising: displaying, on a monitor, multiple, successive locations of the sensor based on the tracking beams as the imaging probe is moved in the patient (“Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117.” [0027]).
Regarding Claim 8, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein characteristics of the imaging beams including at least one of shape, position, and waveform, differ from characteristics of the tracking beams (“Referring to FIG. 4, an illustrative two-dimensional ultrasonic image 242 is depicted showing a three-dimensional rendering of a needle 246 in accordance with one embodiment. The needle 246 is shown within image boundaries 244, but can be tracked outside of these boundaries 244. The rendering of needle 246 is generated using trilateration as described above. The needle movement is tracked and displayed along with surrounding tissues in real-time. The present principles permit fast and accurate imaging with a relatively inexpensive setup.” [0045]).
Regarding Claim 10, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: further comprising: matching a waveform of the tracking beams to a bandwidth characteristic of the sensor (“It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the signals from the tracked element. Other techniques may also be employed to ensure both operations (e.g., tracking and imaging) are performed in real-time.” [0028]).
Regarding Claim 12, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein the sensor is tracked outside a field of view of the imaging beams (“Referring to FIG. 4, an illustrative two-dimensional ultrasonic image 242 is depicted showing a three-dimensional rendering of a needle 246 in accordance with one embodiment. The needle 246 is shown within image boundaries 244, but can be tracked outside of these boundaries 244. The rendering of needle 246 is generated using trilateration as described above. The needle movement is tracked and displayed along with surrounding tissues in real-time. The present principles permit fast and accurate imaging with a relatively inexpensive setup.” [0045]).
Regarding Claim 14, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein the interleaving of the pulse sequence comprises interleaving the imaging beams and tracking beams within a frame (“Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the signals from the tracked element. Other techniques may also be employed to ensure both operations (e.g., tracking and imaging) are performed in real-time.” [0027-0028]).
Regarding Claim 15, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein the transmitting of the interleaved pulse sequence comprises: transmitting the imaging beams in a region of the patient, and transmitting the tracking beams only in a sub-region of the region based on projecting expected positions of the sensor determined based on historical sensor positions (“Referring to FIG. 5A, a transducer array 302 includes physical elements 304, which transmit focused energy. Illustratively, beams intersect at focus locations 305, 306 and 307. These focus locations 305, 306 and 307 may be employed as sphere centers for performing time-of-flight trilateration computations. The focus locations 305, 306 and 307 advantageously provide non-collinear virtual elements which can enable the use of a planar one-dimensional transducer array configuration 302. In this configuration, a tracking sensor 310 on a medical device acts as a receiver to receive the energy from the virtual elements (305, 306 and 307) to perform position estimation as described.” [0047]).
Regarding Claim 16, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein the transmitting of the interleaved pulse sequence comprises: transmitting the imaging beams in a region of the patient, and transmitting the tracking beams only in a sub-region of the region based on processing imaging data from the imaging beams (“Referring to FIG. 5A, a transducer array 302 includes physical elements 304, which transmit focused energy. Illustratively, beams intersect at focus locations 305, 306 and 307. These focus locations 305, 306 and 307 may be employed as sphere centers for performing time-of-flight trilateration computations. The focus locations 305, 306 and 307 advantageously provide non-collinear virtual elements which can enable the use of a planar one-dimensional transducer array configuration 302. In this configuration, a tracking sensor 310 on a medical device acts as a receiver to receive the energy from the virtual elements (305, 306 and 307) to perform position estimation as described.” [0047]).
Regarding Claim 17, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein the transmitting of the interleaved pulse sequence comprises: transmitting the imaging beams in at least one first direction, and transmitting the tracking beams in a second direction different than any at least one first direction (“Referring to FIGS. 2A and 2B, diagrams show a tracked tool 206 (e.g., a needle) having an element 208 (e.g., an ultrasonic element for transmitting or receiving) at its tip depicted in the vicinity of a curved array (2D probe or a 1D array) ultrasonic probe 220 having a plurality of ultrasound (US) transducers or elements 222 (for transmitting or receiving). In accordance with the present principles, a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220. The ultrasound element 208 (passive or active) is embedded in the tracked tool 206, for example, at its tip. Ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208. It should be understood that a plurality of elements 208 may be employed on the tool 206. Each sensor's position may be tracked using the present principles to describe its position during a procedure.” [0034]).
Regarding Claim 18, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain does not teach: further comprising: determining, from the imaging beams received by the sensor, signal-to-noise measurements, and selecting to enable or disable use of the interleaved pulse sequence based on the signal-to-noise measurements. 
Wright in the field of localization system teaches: “Thus, the receiver 208 receives a plurality of digital inputs from the A/D converters 502. As will be seen below, the receiver 208 will act on the plurality of digital inputs to substantially eliminate noise, interference, and other "non-signal" effects to provide a high signal-to-noise ratio (SNR) plurality of digital outputs. These digital outputs can then be used to locate the marker using various locating techniques, such as the ones described in co-pending U.S. patent application Ser. No. 10/679,801 filed Oct. 6, 2003 entitled "Method and System for Marker Localization" and previously incorporated by reference.” [0063]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain to determine signal-to-noise measurements, and selecting to enable or disable use of the interleaved pulse sequence based on the signal-to-noise measurements as taught in Wright to reduce noise effects on outputs (Wright, [0063]).
Regarding Claim 19, the combination of Jain and Wright substantially teach the claim limitations as noted above.
Jain teaches: wherein the interleaved pulse sequence varies based on a combination of types of the interventional medical device, sensor and imaging probe Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the signals from the tracked element. Other techniques may also be employed to ensure both operations (e.g., tracking and imaging) are performed in real-time.” [0027-0028]; “Referring to FIGS. 2A and 2B, diagrams show a tracked tool 206 (e.g., a needle) having an element 208 (e.g., an ultrasonic element for transmitting or receiving) at its tip depicted in the vicinity of a curved array (2D probe or a 1D array) ultrasonic probe 220 having a plurality of ultrasound (US) transducers or elements 222 (for transmitting or receiving). In accordance with the present principles, a 3D position of the tool 206 with respect to an imaging plane is assessed using the 1D array of transducers 222 in the probe 220. The ultrasound element 208 (passive or active) is embedded in the tracked tool 206, for example, at its tip. Ultrasound signal times-of-flight between the tracked element 208 and the multiple transducers 222 of the imaging probe 220 are used in a 3D triangulation or trilateration routine (104 in FIG. 1) to yield the position of the tracked element 208. It should be understood that a plurality of elements 208 may be employed on the tool 206. Each sensor's position may be tracked using the present principles to describe its position during a procedure.” [0034]).
Regarding Claim 20, Jain teaches: A system for tracking an interventional medical device in a patient (Fig. 1), comprising: 
an imaging probe external to the patient, the imaging probe configured to: interleave a pulse sequence of imaging beams and tracking beams to obtain an interleaved pulse sequence (Fig. 1, element 111, ultrasonic probe, [0028-0029]), 
and transmit the interleaved pulse sequence to the interventional medical device in the patient, a sensor on the interventional medical device, the sensor configured to receive tracking beams from the imaging probe and transmit a response to the tracking beams (“One or more sensors/transducers 106 may be incorporated into the device(s) 102, so tracking information from an energy source 125 can be detected at the device(s) 102. It should be understood that while the present illustrative example will be described in terms of a tracked element 106 (on the device 102) being a receiver while tracking elements or transducers 107 (of an imaging array 109) are transmitters, the opposite configuration may also be provided. For example, the same times-of-flight may be measured by using the tracked element 106 (on the device 102) as a transmitter, and the tracking elements/transducers 107 (of the array 109) may act as receivers.” [0024-0025]), 
and a processor configured to: determine, based on the response to the tracking beams, a location of the sensor in the patient (“The energy source 125 need not be provided from a source external to a body/subject 148, and may be from an internal source or from another imaging device 110. In one embodiment, the energy source is an ultrasonic source. The sensors/elements 106 may be employed to detect electromagnetic energy or acoustic energy (or transmit the energy). This permits the exchange of energy which will be used to interpret a position and/or orientation of the device 102. The signals will be employed as feedback to make adjustments or otherwise perform the medical procedure. The transducers 107 may include an ultrasonic sensor or sensors (disposed in a probe) or other sensor or transmission devices.” [0026]);
and synchronize transmission of the interleaved pulse sequence and receipt of the tracking beams by the sensor (“An ultrasound element (passive or active) is embedded in a tracked tool, e.g., at a tip of the tool. Ultrasound signal times-of-flight between the tracked element and multiple elements of the imaging probe are used in a three-dimensional (3D) triangulation or trilateration routine to yield the position of the tracked element. As a result, ultrasound-guided needle interventions are greatly facilitated, without the need for expensive additional equipment (e.g., matrix arrays).” [0017]; “Imaging system 110 may be provided to collect real-time intra-operative imaging data. The imaging data may be displayed on display 118. Sensing module 115 may determine positions of the sensors/elements 106 and therefore the device 102 within the real-time images based upon energy measured by the sensors/elements 106. This may include employing a trilateration or triangulation method/module 104 as will be described herein. A digital rendering of the medical device 102 (using feedback signals) can be displayed to realize the position of the device 102 against the real-time images (tracking). The digital rendering may be generated by an image processing module 117. It should be understood that tracking and imaging using an ultrasonic system may occur concurrently or sequentially. In preferred embodiments, an imaging array of transducers is the same as the tracking array of transducers. It is possible to use the imaging beams to track and vice versa (use the tracking beams to image). However, the tracking beams as described herein may not be suitable for ultrasound imaging. In such cases, imaging frames and tracking frames may be interleaved (alternated). If the tracked element is a transmitter, then either its bandwidth needs to be separate from that of the imaging pulses, or scanning may be interrupted during reception of the signals from the tracked element. Other techniques may also be employed to ensure both operations (e.g., tracking and imaging) are performed in real-time.” [0027-0028]).
Jain does not explicitly teach the receipt of the tracking beams is synchronized in advance of the transmission.
Wright in the field of localization system teaches: “In accordance with one aspect of the present invention, the system 100 is synchronized with the radiation source such that potentially interfering effects from the radiation source is not being applied during the locating process. In one embodiment, the locating process is interleaved in time with the potentially interfering operations of the radiation source (typically a linear accelerator).” [0032]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jain such that the receipt of the tracking beams is synchronized in advance of the transmission so the possible interfering effects from the source is not applied during secondary processes (Wright, [0032]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Wright and Wang et. al. (U.S. 20140187942, July 3, 2014)(hereinafter, “Wang”).
Regarding Claim 9, Jain substantially teaches the claim limitations as noted above.
Jain teaches: wherein the interleaved pulse sequence comprises a single tracking beam sequence (“Referring to FIG. 4, an illustrative two-dimensional ultrasonic image 242 is depicted showing a three-dimensional rendering of a needle 246 in accordance with one embodiment. The needle 246 is shown within image boundaries 244, but can be tracked outside of these boundaries 244. The rendering of needle 246 is generated using trilateration as described above. The needle movement is tracked and displayed along with surrounding tissues in real-time. The present principles permit fast and accurate imaging with a relatively inexpensive setup.” [0045]) 
Jain does not explicitly teach: and multiple different pre-set imaging beam sequences that vary based on specific tissues being imaged.
	Wang in the field of diagnostic ultrasound imaging teaches: “There may be multiple parameter settings during image acquisition. One set of parameters is automatically optimized for needle detection as described above. Another set of parameters is optimized for clinical interest or specific to the application. The optimization of parameters of clinical interest may be manually done by users, predetermined or adaptive. During image acquisition, frames using the different parameters are acquired simultaneously at each time instant or interleaved with each other. The simultaneous image acquisition may be implemented by automatically switching between multiple sets of ultrasound parameters of one transducer or by physically providing multiple transducers on a probe.” [0099].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Jain multiple different pre-set imaging beam sequences that vary based on specific tissues being imaged as taught in Wang to obtain optimal imaging results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Wright and Vignon et. al. (U.S. 20130041252, February 14, 2013)(hereinafter, “Vignon”).
Regarding Claim 11, Jain substantially teaches the claim limitations as noted above.
Jain does not explicitly teach: further comprising: measuring a depth of the sensor; and focusing the tracking beams at the depth of the sensor.
Vignon in the field of ultrasound tracking teaches: “As an alternative to using one-way only beamforming as in the above-described embodiments, the tracked receiver can be localized with comparable accuracy by focusing at the depth of the receiver. Thus, in FIG. 5, there would be no one-way only beamforming 516. In particular, the ultrasound scanner keeps sending regular imaging (focused) beams. The time from beam emission to reception by the tracked receiver indicates the depth of the receiver, e.g., r(P) in FIG. 1 if the reflector 106 were a receiver. That information is fed back to the ultrasound scanner that sets the transmit focal depth at the depth of the tracked receiver 202 for optimal lateral resolution at that depth. The position of the imaging beam that yields the highest amplitude sensed at the tracked receiver's location corresponds to the lateral (or angular, depending on the imaging geometry) location of the tracked receiver 202. Referring to FIG. 6, steps which are performed automatically and without user intervention include: calculating, with respect to an ultrasound scanner, an imaging depth of an ultrasound receiver (step S610), switching transmit focal depth to that imaging depth (step S620), and issuing imaging beams (with simultaneously both a tracking function and a pulse-echo imaging function) with that imaging depth as their focal depth (step S630). While imaging and real-time tracking of the receiver 202 continue (step S640), processing returns to step S610 to continually update focal depth in accordance with the then-present position of the tracked receiver 202. occurs. Also shown in FIG. 6 is a process in which the imaging beams issued in step S630 are received (step S650) and, from the received beams, the receiver 202 is localized (step S660) and accordingly represented in the displayed image 224 of the region of interest 206. While real-time imaging/tracking continue (step S670), processing branches back to step S650.” [0076-0077].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Jain measuring a depth of the sensor; and focusing the tracking beams at the depth of the sensor as taught in Vignon for optimal resolution.

Allowable Subject Matter
Claims 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant’s argument are moot in view of the new grounds of rejections. Examiner has indicated allowable subject matter in claims 20-21, the limitations would require integration into the independent claims specific to ultrasound not currently disclosed in the independent claims. Applicant can request an interview with Examiner to discuss claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            

/SERKAN AKAR/Primary Examiner, Art Unit 3793